tcmemo_2010_67 united_states tax_court kenneth r lindberg petitioner v commissioner of internal revenue respondent docket no 5421-08l filed date kenneth r lindberg pro_se michael a pesavento for respondent memorandum opinion morrison judge this case is before this court on respondent internal revenue service’s irs motion for summary_judgment and to impose a penalty under sec_6673 the issue is whether to sustain the irs’s determination to collect by means of a proposed levy a frivolous-return penalty for petitioner’s tax_return under sec_6702 background petitioner kenneth r lindberg earned and was paid wages of dollar_figure in that he earned and was paid those wages was reflected on the form_w-2 wage and tax statement that was sent to the irs by his employer accraply inc accraply and was later confirmed by accraply in writing in a signed questionnaire and earnings statement requested by the irs pursuant to an examination request dated date lindberg submitted to the irs a signed income-tax return that was dated date he wrote the number zero in all of the boxes for reporting items of gross_income including the box for wages except that he entered dollar_figure of taxable interest because lindberg reported only dollar_figure of gross_income and because he claimed a standard_deduction of dollar_figure and a personal_exemption of dollar_figure lindberg reported taxable_income of negative dollar_figure on his tax_return he reported that his employer had withheld dollar_figure of federal_income_tax he 1unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure lindbergh resided in the state of minnesota at the time he filed his petition and thus this case is appealable to the court_of_appeals for the eighth circuit see sec_7482 2actually dollar_figure was the total amount withheld for three continued requested a full refund of that amount dollar_figure in the appropriate box lindberg did not attach a form_w-2 to his return instead he attached irs form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc in item of the form_4852 he listed dollar_figure as federal_income_tax withheld dollar_figure as state tax withheld dollar_figure as social_security_tax withheld and dollar_figure as medicare_tax withheld for a total of dollar_figure those amounts were consistent with the amounts reported on the actual form_w-2 and other documents his employer submitted to the irs he reported zero in total wages zero in wages subject_to social_security_tax and zero in wages subject_to medicare_tax in item lindberg answered two questions as follows how did you determine the amounts in item above continued types of federal taxes the income_tax the social_security_tax and the medicare_tax 3according to the instructions for form_4852 the form serves as a substitute for forms w-2 and 1099-r and is to be completed by taxpayers when a their employer or payer does not give them a form_w-2 or form 1099-r or b when an employer or payer has issued an incorrect form_w-2 or form 1099-r we surmise from lindberg’s answer to question that lindberg did receive a form_w-2 from his employer but he believes it was incorrect because it failed to report wages as defined in a and a company provided records and the statutory language behind sec_3401 and sec_3121 and others explain your efforts to obtain form_w-2 1099-r or w-2c statement of corrected income and tax amounts requested but the company refuses to issue forms correctly listing payments wages as defined in a and a for fear of irs retaliation the amounts listed as withheld on the w-2 it submitted are correct however the irs assessed a frivolous-return penalty under sec_6702 against lindberg on date the irs sent lindberg a final notice_of_intent_to_levy and notice of your right to a hearing on date to initiate the process of collecting the penalty and the interest on the penalty by levy in response lindberg submitted form request for a collection_due_process or equivalent_hearing dated date to the irs attached to the form was a long list of requests and claims lindberg requested collection alternatives including offer_in_compromise oic payment schedule cnc currently not collectible hardship etc but he did not make a specific offer in the request or at any later point he also requested a face-to-face hearing claiming he would bring appropriate forms and that he had relevant information to be considered for collection alternatives he argued that neither a notice_of_deficiency nor a notice_and_demand for payment of the penalty was sent to his last_known_address he stated that no assessment had been made he requested i proof that the irs had verified that the requirements of all applicable law and procedure had been met ii proof that a notice_of_deficiency and notice_and_demand for payment of the penalty had been sent and iii assessment documentation including a form_4340 certificate of assessments payments and other specified matters he stated that he challenged the existence and amount of the frivolous-return penalty in his collection_due_process cdp hearing under sec_6330 because he did not receive a notice_of_deficiency and thus had not yet had an opportunity to make such a challenge he demanded to know why the irs considered his return to be frivolous he denied that the requirements for imposing a frivolous-return penalty had been met he also suggested that i may withdraw any constitutional moral political religious or conscientious arguments that i have heretofore made if any further i also may withdraw any legal positions which are classified and published by the irs as frivolous or groundless if any this includes any arguments that the courts have determined are frivolous or groundless or published on the irs website he argued that the proposed collection action ie the levy does not balance with the needs for the service to collect the tax and considering the circumstances it is an intrusive action 4as discussed below a notice_of_deficiency is not required before the irs can assess a sec_6702 penalty sec_6703 and more intrusive than necessary he alleged that the collection action was inappropriate as the administrative record was invalid and incomplete the remainder of the document contains material that is irrelevant or nonsensical for example he requested that a notice of tax_lien be withdrawn even though none was issued to him on date the irs sent lindberg a letter stating that the irs was forwarding his cdp hearing request to the appeals_office in fresno california on date the fresno appeals_office sent lindberg a letter proposing to hold his cdp hearing by telephone on date the letter stated that the irs considered the arguments in his request for a hearing to be frivolous it offered a face-to-face hearing on any nonfrivolous issue lindberg could identify in writing by date and warned him that this court could impose sanctions on him under sec_6673 if he raised frivolous issues before the court to delay resolution of the case 5the record does not explain why the irs chose to forward his request to its fresno office instead of its st paul office the latter of which was closer to lindberg’s residence 6the fresno office conditioned a face-to-face hearing on lindberg raising a nonfrivolous issue this condition is consistent with sec_301_6330-1 q a-d8 proced admin regs which states that a face-to-face hearing will not be granted if the request for a hearing or other taxpayer communication indicates that the taxpayer wishes only to raise irrelevant or frivolous issues see infra note regarding requests for a face-to-face hearing when the taxpayer requests continued lindberg responded on date with a letter rejecting the invitation to a telephone hearing and requesting instead a face-to-face hearing in greenville south carolina or the nearest big city to him he denied that he was raising frivolous arguments and stated that he withdrew any such arguments he claimed that at a face-to-face hearing he wished to discuss procedural irregularities liability for penalties etc plus collection alternatives and requested the necessary forms to effect this including the financial statement form the irs transferred his case from fresno california to st paul minnesota a city near lindberg’s residence on date the appeals officer assigned to the case in st paul sent lindberg a letter on date to schedule a cdp hearing by telephone on date the appeals officer explained that the appeals_office does not offer face-to-face hearings to those advancing only frivolous arguments or to those requesting collection alternatives for which they do not qualify he requested that lindberg submit copies of all of his unfiled returns from to and provide financial information on form 433-a collection information statement for wage earners and continued collection alternatives for which he or she does not qualify 7lindberg does not explain nor does the record explain why he requested greenville south carolina as a possible location for a face-to-face hearing self-employed individuals so that collection alternatives could be considered the appeals officer offered lindberg a face-to- face hearing provided that he file all of his past-due returns but explained that he could not grant one until the returns were filed the appeals officer wrote that the penalty could be abated if a taxpayer ignore s the bad advice he has received file s and agree s to pay his taxes lindberg responded with a letter dated date in which he once again demanded a face-to-face hearing and also requested all relevant administrative records relating to this collection procedure he claimed again to withdraw any frivolous positions he declined to file his returns because the appeals officer had not cited the code section requiring him to do so further to your request that i file the delinquent tax returns from to is filed and complete form 433-a enclosed in your letter i respectfully decline to comply with this request for two reasons you failed to state the relevant law that would require me to file and or complete such 8lindberg did not file tax returns for the tax years and 9thus the st paul office identified an impediment to a face-to-face hearing that the fresno office had not it told lindberg that even a request for a collection alternative could not be discussed face-to-face unless lindberg submitted past-due tax returns and financial information see sec_301 d q a-d8 e proced admin regs the st paul office gave lindberg an opportunity to file the returns and submit the documents only after lindberg failed to do so did the appeals officer refuse a face-to-face meeting returns and forms and this appears to be an ex_parte request for private and personal information the appeals officer sent a response dated date in which he explained i’ve read and considered your letter dated in short you are not entitled to a face to face hearing because you decline to take the steps necessary to qualify for one you decline to file your delinquent tax returns or complete a form 433-a without compliance and financial disclosure you don’t qualify for the alternatives to collection action that you raised appeals doesn’t grant a face to face hearing to taxpayers who don’t qualify for the relief they request furthermore your statement that you withdraw your legal positions classified as frivolous does not constitute you actually abandoning your frivolous tax arguments the first step to withdrawing from a frivolous position against filing and paying federal taxes would be to file your delinquent tax returns the second step assuming that you couldn’t full pay the balances due on your delinquent returns would be to submit the form 433-a financial i requested the appeals officer also asserted that he was not required to provide copies of each document he used to verify that the requirements of any applicable law or administrative procedure were met he stated that he would mail lindberg a transcript of account11 once it was available and he mentioned that lindberg 10lindberg had not raised any collection alternatives in his prior correspondence but claimed in his letter of date that he would do so if offered a face-to-face hearing 11a transcript of account is an irs record for a particular taxpayer which reveals certain data including whether the taxpayer filed a return for a given year and if so on what continued could file a freedom_of_information_act_request to obtain the other documents he sought the appeals officer mailed the transcript of account to lindberg on date lindberg demanded a face-to-face hearing again by letter dated date he refused to call in for the telephone cdp hearing scheduled for date as no face-to-face hearing or telephone hearing took place the appeals officer made a determination based solely on the documents in lindberg’s case file a procedure permitted by sec_301_6330-1 q a-d7 proced admin regs the appeals officer noted in the case activity record that as to his claim on the liability issue i have looked at the correspondence and all other supporting documents the balance due is legally due and owing the appeals officer subsequently issued a notice_of_determination concerning collection action s under sec_6320 and or on date in the notice the appeals officer stated that he had reviewed the irs’s transcript of lindberg’s account and verified that the requirements of all applicable law or continued date canzano v commissioner tcmemo_1983_320 the form_4340 is a computer-generated list of assessments payments and other activity on a taxpayer’s account that appears in the official records of the irs with respect to that taxpayer as of the date the form is printed oropeza v commissioner tcmemo_2009_244 armstrong v commissioner tcmemo_2002_224 the information contained on a transcript of account is not as readily comprehensible as that on the actual return or on the form_4340 because the transcript contains abbreviations and computer codes administrative procedure had been met pursuant to sec_6330 he also stated that he had determined that the proposed collection action ie levy appropriately balanced the efficient collection_of_taxes with lindberg’s legitimate concern that the collection action be no more intrusive than necessary pursuant to sec_6330 he reiterated why he could not grant a face-to-face hearing and noted that lindberg had failed to participate in the date telephone hearing or to reschedule it he therefore sustained the proposed levy action on date lindberg timely petitioned this court in his petition he stated that he was not required to fill out form sec_12 and submit a payment schedule to the irs and that he had a right to a face-to-face hearing under the code and the regulations he requested no specific relief the irs filed a motion for summary_judgment and to impose a section-6673 penalty on date on date lindberg filed an objection to the motion for summary_judgment and to impose the penalty in its motion the irs argues that lindberg’s return which contained zeros in all gross_income boxes except for one item of taxable interest is an essentially zero income return which on 12lindberg did not clarify whether the forms he referred to included past-due income_tax returns or form 433-a the collection information statement or both its face makes the frivolous argument that wages are not taxable the irs interprets his comments in box of form_4852 to constitute an argument that sec_3401 and sec_3121 exclude his wages from taxation and that a correct form_w-2 would have disclosed wages of zerodollar_figure the irs asserts that lindberg’s 13the irs’s summary_judgment motion says according to petitioner the statutory language behind sec_3401 and sec_3121 excludes his wages from taxation on the same page the irs accuses lindberg of making the frivolous argument that wages are not taxable we believe the irs meant that lindberg took the position that the payments he received were not wages as defined in sec_3401 and sec_3121 and that therefore the payments were exempt from taxation thus the irs would place lindberg in the same category as the taxpayers in united_states v hendrickson aftr 2d e d mich and herriman v united_states aftr 2d ustc par big_number m d fla peter eric hendrickson author of the book cracking the code the fascinating truth about taxation in america filed joint returns on which he reported zero wages united_states v hendrickson supra pincite1 like lindberg he attached a form_4852 and answered item as follows request but the company refuses to issue forms correctly listing payments of ‘wages as defined in a and a ’ for fear of irs retaliation the amounts listed as withheld on the w-2 it submitted are correct however id defending his return in a criminal case related to the same tax years hendrickson claimed that his return was justified because an individual whose activities are merely those of common right such as those working for remuneration in the private sector was not an ‘employee’ and the remuneration he earned was not ‘wages’ as those terms of art are defined in the tax laws 664_fsupp2d_793 e d mich robert herriman filled out substitute forms w-2 and like lindberg declared wages of zero because of company provided records and the statutory language behind sec_3401 and sec_3121 and others herriman v united_states supra pincite2 ustc par big_number at big_number herriman’s position as he described it in court also was that private-sector employees are not employees within the meaning of sec_3401 id continued reporting of the dollar_figure of taxable interest does not mitigate the frivolous nature of his return the irs argues that i taxpayers who raise frivolous arguments in their request for a hearing are not entitled to face-to-face collection hearings and that ii taxpayers who do not file past-due returns and submit financial information do not qualify for consideration of collection alternatives regarding lindberg’s demand for documents the irs argues that a taxpayer has no right to conduct discovery during a cdp hearing the irs argues that sanctions under sec_6673 are appropriate because it maintains that lindberg argued both in documents submitted during the appeals process and in his petition that he is not obligated to file a return in his objection to the motion for summary_judgment lindberg states that he disagrees with all of the notice_of_determination he asserts that he has a right to all pertinent documents from the irs so that he can confirm they are accurate continued we discuss hendrickson and herriman in order to distinguish these theories from the theory that wages are not income a proponent of the latter theory concedes to have earned wages but argues that the wages are not taxable because there is supposedly no gain from receiving compensation_for the loss of one’s labor see 805_f2d_902 10th cir affg tcmemo_1985_154 761_f2d_1113 5th cir affg an unpublished decision of this court revrul_2007_19 2007_1_cb_843 revrul_2004_29 2004_1_cb_627 and determine whether there were any procedural irregularities specifically he claims that settlement officer marty luhman may have failed to properly verify that the requirements of any applicable law or administrative procedure have been met petitioner also challenges that proper procedures in the assessment were followed denying a request to see the assessment under 26usc see 26cfr and the determination with supervisor approval under 26usc sec_6751 are just two examples of procedural irregularities he again asserts that he was improperly denied a face-to-face hearing under the code and the regulations he argues that his return is not frivolous citing two internal memoranda written by attorneys in the irs office_of_chief_counsel and claims that he withdrew any frivolous positions that he had previously adopted thus he concludes that he also should not be liable for any sanction under sec_6673 discussion we are asked to decide whether summary_judgment and sanctions under sec_6673 are appropriate we shall first address the issue of summary_judgment i summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 116_tc_73 a motion for summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with any affidavits show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 118_tc_226 a partial summary adjudication may be made which does not dispose_of all the issues in the case rule b tracinda corp v commissioner 111_tc_315 the moving party here the irs has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law 119_tc_157 a matters that must be considered at the sec_6330 hearing the irs is authorized to collect a tax by levy sec_6331 a tax includes the liability for the sec_6702 frivolous_return penalty sec_6665 sec_6330 and b provides that before the irs may impose a levy it must notify the taxpayer that the taxpayer has a right to an administrative hearing and it must conduct such a hearing if one is requested certain issues must be considered by the appeals officer even if the taxpayer did not raise them the appeals officer is required to verify that the requirements of any applicable law or administrative procedure have been met sec_6330 see also sec_6330 the appeals officer is also required to take into consideration whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 sec_6330 prescribes the matters that a taxpayer may raise at a hearing those matters include spousal defenses the appropriateness of the irs’s intended collection action and possible collection alternatives sec_6330 provides that the existence and amount of the underlying tax_liability can also be contested at an appeals_office hearing but only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability the appeals officer must take into consideration the issues the taxpayer raises under sec_6330 and any challenge to the underlying tax_liability if it is permitted by sec_6330 sec_6330 at the end of the hearing the appeals officer issues a notice_of_determination containing his or her decision to sustain or suspend the levy b standard of judicial review of a sec_6330 determination sec_6330 provides a person with the right to obtain tax-court review of the administrative determinationdollar_figure 14before the tax_court had no jurisdiction to hear a challenge to the collection of a frivolous-return penalty because the tax_court would not have had jurisdiction to determine the amount of the liability for the penalty former sec_6330 as in effect before date the tax_court has jurisdiction continued where the validity of the underlying tax_liability is properly at issue the court will review the determination de novo 115_tc_35 we review the balance of the irs’s determination for abuse_of_discretion 114_tc_604 generally we consider only those arguments issues and other matters that the taxpayer raised at the collection hearing or otherwise brought to the attention of appeals 118_tc_488 see also sec_301_6330-1 q a-f3 proced admin regs whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law 125_tc_14 lindberg did not receive a notice_of_deficiency with respect to the frivolous-return penalty because no such notice is required under the code see sec_6703 the irs was entitled to assess the penalty immediately and it did so as lindberg continued to review an irs collection determination only if the tax_court would have had jurisdiction over the amount of the underlying liability that is the subject of the collection hearing 130_tc_44 the pension_protection_act of publaw_109_280 120_stat_780 gave this court jurisdiction to review an appeal from a notice of a collection determination issued after date regardless of the type of underlying liability involved see callahan v commissioner supra pincite the irs issued the notice_of_determination in this case on date which is after the effective date of the pension_protection_act of thus we have jurisdiction to review it did not receive a notice_of_deficiency or otherwise have an opportunity to be heard he was entitled to contest the penalty at his sec_6330 hearing see sec_6330dollar_figure accordingly as the underlying tax_liability is properly at issue we review liability for the penalty de novo and the balance of the irs’s determination for abuse_of_discretion see rice v commissioner tcmemo_2009_169 c whether irs is entitled to summary_judgment a taxpayer is liable for a frivolous-return penalty under sec_6702 if three requirements are metdollar_figure first the 15although lindberg could have contested the penalty by paying the penalty and suing for a refund in district_court this court has implicitly held that the option of paying the penalty and filing a refund_suit is not an opportunity to dispute liability for the penalty within the meaning of sec_6330 see stockton v commissioner tcmemo_2009_186 rice v commissioner tcmemo_2009_169 sec_6702 as in effect when lindberg submitted his return provides in relevant part sec_6702 frivolous income_tax return a civil penalty --if-- any individual files what purports to be a return of the tax imposed by subtitle a but which-- a does not contain information on which the substantial correctness of the self-assessment may be judged or b contains information that on its face indicates that the self-assessment is substantially incorrect and continued taxpayer must file a document that purports to be an income_tax return sec_6702 second the purported return must suffer from one of the following defects it either a lacks the information needed to judge the substantial correctness of the self-assessment17 or b contains information indicating the self-assessment on the purported return is substantially incorrect id third the defect must be due to a position a that is frivolous or b demonstrates a desire to delay or impede the administration of federal_income_tax law a desire that is evidenced on the purported return sec_6702 with regard to the first element of the frivolous-return penalty lindberg’s form_1040 u s individual_income_tax_return continued the conduct referred to in paragraph is due to-- a a position which is frivolous or b a desire which appears on the purported return to delay or impede the administration of federal_income_tax laws then such individual shall pay a penalty of dollar_figure for submissions to the irs before date as in this case the amendments to sec_6702 effected by the tax relief and health care act of publaw_109_432 120_stat_2960 are not applicable id sec_407 120_stat_2962 17only the irs may assess tax_liability under the code see sec_6201 but the term self-assessment is nevertheless used in sec_6702 to describe a taxpayer’s self-reporting of his tax_liability on a return purported to be an income_tax return for it reported a small amount of interest_income it stated the amount of federal_income_tax withheld even though the reported amount was incorrect lindberg attached form_4852 to his form_1040 thus the first element of the penalty is met the second element of the frivolous-return penalty is also satisfied a return showing that the taxpayer earned zero in gross_income and also reporting that substantial tax was withheld does not contain information on which the substantial correctness of the self-assessment can be judged see 120_tc_163 it is now well established that tax forms that do not contain financial information upon which a taxpayer’s tax_liability can be determined do not constitute returns within the meaning of the internal_revenue_code quoting 604_f2d_232 3d cir granger v commissioner tcmemo_2009_258 ‘the majority of courts including this court have held that generally a return that contains only zeros is not a valid return’ quoting cabirac v commissioner supra pincite schultz v united_states aftr 2d ustc par big_number w d mich return deemed substantially incorrect because income_tax_withholding was internally inconsistent with zero income-tax amounts reported gregory v united_states aftr 2d ustc par big_number n d ga lindberg’s reporting of a mere dollar_figure of interest does not render his return substantially correct see 630_f2d_569 n 8th cir only dollar_figure of taxable_income reported rice v commissioner supra only dollar_figure of taxable_income reported regarding the third element of the frivolous-return penalty the irs contends that the defects in lindberg’s return were due to a frivolous position see sec_6702 we need only concern ourselves with the irs’s argument that the return was based on a frivolous position see sec_6702 because it did not argue that the return was intended to delay or impede the administration of tax laws see sec_6702 the burden of demonstrating at the summary_judgment stage that no material dispute of fact exists rests with the moving party here the irs 398_us_144 the moving party has the burden of showing the absence of a genuine issue as to any material fact and for these purposes the material it lodged must be viewed in the light most favorable to the opposing party 120_tc_5 85_tc_812 79_tc_340 but rule d requires that a party adverse to a summary_judgment motion may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial we consider why lindberg’s return was filed the way it was one possibility was that lindberg had no legitimate reason for filing his return that way on its face the return is consistent with this possibility the return reported zero in wages even though we know from the summary-judgment record that lindberg earned wages during the tax_year although there might be reasons why a taxpayer who received wages might nonetheless in good_faith report zero in wages none of these reasons is consistent with the summary-judgment record in this case for example consider the possibility that lindberg’s return reflected his position that he was an independent_contractor rather than an employee lindberg’s form_4852 said that his employer’s form_w-2 was incorrect because it did not correctly apply the definition of wages an independent_contractor might make the same statement payments to an independent_contractor are not wages and therefore such payments should not be reported on a form_w-2 lindberg’s return is not consistent with a good- faith belief that he was as an independent_contractor an independent contractor’s fees are income see sec_61 compensation_for services but lindberg’s return said that he had zero income furthermore even if lindberg’s reporting of income were consistent with that of an independent_contractor he established no facts indicating that he is an independent_contractor the irs presented evidence that he was an employee of accraply lindberg failed to rebut this evidence see rule d we need not consider any further possible legitimate reasons for lindberg’s reporting we can end our inquiry here for two reasons first lindberg failed to give a legitimate explanation for his tax_return in his objection to the irs’s motion for summary_judgment he merely denied that his return was frivolous without providing any relevant support for his statement the chief_counsel memoranda that he cited were irrelevant second lindberg has a history of propounding frivolous theories he sent a letter to the irs in which he purported to subject the irs to a nonsensical international commercial claim administrative remedy then lindberg attempted to pay his tax_liability by issuing a private offset bond to the irs the peculiar language of the bond asserted that it had a face value of dollar_figure million and demanded that secretary_of_the_treasury henry paulson wipe out lindberg’s debt to the federal government by end of business on the day of presentment the third element of the penalty is also met we hold that the irs correctly assessed the sec_6702 penalty for the sake of completeness we shall address lindberg’s remaining arguments first lindberg did not have a right to a face-to-face hearing under the relevant code sections and regulations lindberg failed to identify nonfrivolous issues to be discussed provide financial statements and file past-due returns the regulations state that a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof sec_301_6330-1 q a-d6 proced admin regs the regulations further explain that a taxpayer who presents in the cdp hearing request relevant non- frivolous reasons for disagreement with the proposed levy will ordinarily be offered an opportunity for a face-to-face conference at the appeals_office closest to taxpayer’s residence sec_301_6330-1 q a-d7 proced admin regs the regulations also explain that a face-to-face hearing will not be granted if the request for a hearing or other taxpayer communication indicates that the taxpayer wishes only to raise irrelevant or frivolous issues sec_301_6330-1 q a-d8 proced admin regs see also 117_tc_183 oropeza v commissioner tcmemo_2009_244 ho v commissioner tcmemo_2006_41 finally a face-to-face hearing to consider a collection alternative such as an installment_agreement or an offer-in- compromise will not be granted unless the taxpayer has filed past-due returns and submitted financial statements see 129_tc_107 nelson v commissioner tcmemo_2009_108 keenan v commissioner tcmemo_2006_260 affd 308_fedappx_91 9th cir rodriguez v commissioner tcmemo_2003_153 sec_301 d q a-d8 e proced admin regsdollar_figure lindberg’s initial request for a hearing consisted solely of frivolous arguments and requests to discuss collection alternatives for which he did not qualify because he did not file past-due tax returns or submit financial statements the appeals officer in fresno offered lindberg an opportunity for a face-to- face hearing provided that lindberg could identify nonfrivolous arguments against the proposed levy by date but lindberg did not identify any nonfrivolous arguments in subsequent correspondence other than to repeat his request to discuss collection alternatives the appeals officer in st paul then offered lindberg a face-to-face hearing if he would take steps to qualify for consideration of collection alternatives by submitting his financial statements and file all past-due 18the requirement that the taxpayer file past-due returns is repeated in the internal_revenue_manual irm administration irm cch pt at big_number big_number date administration irm cch pt f at big_number date returns lindberg refused to submit financial statements and file his tax returns there is no abuse_of_discretion in the irs’s refusal to provide a face-to-face hearing when the taxpayer refuses to present nonfrivolous arguments file past-due returns and submit financial statements see rice v commissioner tcmemo_2009_169 moline v commissioner tcmemo_2009_110 affd aftr 2d ustc par big_number 10th cir summers v commissioner tcmemo_2006_219 second the appeals officer verified that the irs had complied with all legal and administrative procedural requirements pertaining to the proposed levy see sec_6330 in questioning this conclusion lindberg implies in his objection that the transcript of account furnished to him is insufficient to show that the appeals officer verified that the irs complied with all legal and procedural requirements and that he had a right at his hearing to obtain additional documents related to his case to perform the verification himself he also argues that the appeals officer denied him his right to examine a record of the assessment and a copy of an irs supervisor’s approval of the penalty determination as legal support for this latter proposition he cites sec_6203 which requires the irs to furnish a taxpayer with a record of assessment and sec_6751 which requires the supervisor of the official determining certain penalties to approve the initial determination in writing lindberg is incorrect on each point regarding lindberg’s sec_6203 argument this court has held that the transcript of account of the kind sent to lindberg satisfies the requirements of sec_6203 see wagner v commissioner tcmemo_2002_ weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 thus he received a record of assessment regarding lindberg’s sec_6751 argument sec_6751 by its terms does not require supervisory approval of penalties automatically calculated through electronic means sec sec_6751 provides sec_6751 procedural requirements a computation of penalty included in notice -- the secretary shall include with each notice of penalty under this title information with respect to the name of the penalty the section of this title under which the penalty is imposed and a computation of the penalty b approval of assessment -- in general --no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate exceptions --paragraph shall not apply to-- continued b b the sec_6702 frivolous-return penalty is such a penalty and thus the approval of a supervisor was not required see 338_fsupp2d_1040 d minn cole v united_states aftr 2d ustc par big_number w d mich an appeals officer may rely on the transcript of account to satisfy the verification requirement of sec_6330 unless the taxpayer alleges that a specific irregularity transpired during the assessment process or the taxpayer provides evidence of such an irregularity 118_tc_365 ndollar_figure it is not an abuse_of_discretion for the appeals officer to have relied on certain computer-generated transcripts for purposes of complying with sec_6330 sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed by that section affd 329_f3d_1224 11th cir aside from lindberg’s two meritless arguments based on sec_6203 and sec_6751 discussed above he did not specify any continued a any addition_to_tax under sec_6651 sec_6654 or sec_6655 or b any other penalty automatically calculated through electronic means c penalties --for purposes of this section the term penalty includes any addition_to_tax or any additional_amount irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information in the transcript of account sent to him see lunsford v commissioner supra pincite pomerantz v commissioner tcmemo_2005_295 kubon v commissioner tcmemo_2005_71 schroeder v commissioner tcmemo_2002_190 thus we conclude that the appeals officer properly verified irs compliance with applicable law the appeals officer did not abuse his discretion in refusing to produce all of the documents lindberg requested for the hearing the irs is correct that a taxpayer has no right to subpoena documents and conduct general discovery during an informal proceeding such as a cdp hearing see davis v commissioner t c pincite watson v commissioner tcmemo_2001_213 wylie v commissioner t c memo 2001-dollar_figure sec_6330 by its terms does not even require the appeals officer to provide the taxpayer with a copy of a document verifying that the requirements of any applicable law or administrative procedure have been met 118_tc_162 davis v commissioner tcmemo_2007_160 scott v commissioner tcmemo_2007_91 affd 262_fedappx_597 5th cir sec_6330 and sec_301 e q a-e8 proced admin regs require that the appeals officer perform the verification and memorialize it in the notice_of_determination while the taxpayer has no right at the cdp hearing to a copy of a document stating that the appeals officer has performed the verification this court may require that such a document and any underlying relevant documents the appeals officer examined while performing the verification be produced during the process of judicial review finally the appeals officer found that the proposed collection action balanced the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 lindberg challenged the appropriateness of the intended method of collection a levy by stating in his request for a hearing that it does not balance with the needs for the service to collect the tax and considering the circumstances it is an intrusive action and more intrusive than necessary as he did not raise this argument before this court we deem him to have waived it see 3k inv partners v commissioner t c __ __ n slip op pincite bemidji distrib co v commissioner tcmemo_2001_260 affd sub nom 59_fedappx_168 8th cir hesse v commissioner tcmemo_1989_515 lindberg did not offer a specific collection alternative to be considered by the appeals officer nor did he raise any other appropriate defenses to collection see sec_6330 as the appeals officer was correct in his findings and actions regarding all substantive and procedural issues he did not abuse his discretion in making the determination in the notice accordingly we will grant summary_judgment to the irs on the issue of lindberg’s liability for the sec_6702 frivolous_return penalty for the tax_year ii sec_6673 sanctions sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the tax_court proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir in 115_tc_576 we warned that a penalty under sec_6673 could be imposed on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in actions under these sections we believe that lindberg advanced frivolous and or groundless contentions arguments statements and requests primarily for delay thereby causing this court to waste its limited resources see schmith v commissioner tcmemo_2002_ we will require lindberg pursuant to sec_6673 to pay to the united_states a penalty of dollar_figure we admonish lindberg that the court will consider imposing a higher penalty should he return to the court in the future with frivolous argumentsdollar_figure in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered 21lindberg petitioned this court to redetermine deficiencies and various penalties including fraudulent failure-to-file penalties for the tax_year sec_2001 sec_2002 and lindberg v commissioner docket no he filed a motion to dismiss his case and the court entered a decision in favor of the irs lindberg also petitioned this court to redetermine a deficiency and various penalties for the tax_year lindberg v commissioner docket no the court entered a stipulated decision on date in which lindberg conceded liability for all amounts at issue
